453 F.2d 1367
Arthur JENKINS, Petitioner-Appellant,v.ATTORNEY GENERAL OF the UNITED STATES, Respondent-Appellee.
No. 71-2287 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 17, 1971.

Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966
The issue raised in this appeal is set forth in the trial court order denying relief.  Jenkins v. Attorney General of the United States, Civil Action No. 14577 (N.D.Ga., March 8, 1971).